IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20953



GDQ CORPORATION, An Arkansas Corporation

          Plaintiff - Appellee

     v.

SANFORD P. BRASS, An Individual

          Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-1936
                       --------------------
                          August 11, 2000

Before KING, Chief Judge, and REYNALDO G. GARZA and PARKER,
Circuit Judges.

PER CURIAM:*

     Citing Bianca v. Parke-Davis Pharmaceutical Div. of Warner-

Lambert Co., 723 F.3d 392, 397 (5th Cir. 1984), the district

court correctly held that the inquiry under 28 U.S.C. § 1359 is

guided by the “motive/function” rule, and the effort of

defendant-appellant Sanford P. Brass to persuade us that a

different rule does or should obtain for assignments fails for

the reasons adduced by plaintiff-appellee GDQ Corporation in its

appellate brief.   The findings of fact of the district court on

the question whether the assignment at issue here was improperly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20953
                                -2-

or collusively made to invoke federal jurisdiction are not

clearly erroneous.   The district court also correctly held that

the assignment was valid under Oklahoma law.   Brass’s contention

that the assignment was champertous, which was made to the

district court for the first time in his motion for

reconsideration was waived.   Even if it had not been waived, the

district court did not abuse its discretion in denying Brass’s

motion for reconsideration on this ground as GDQ had a sufficient

interest in the action and no officious intermeddling was

established.   Finally, having argued that Oklahoma law controlled

on the statute of limitations issue during the briefing on the

summary judgment motion, Brass was in no position to change

horses on his motion for reconsideration.

     The judgment of the district court is AFFIRMED.